USCA4 Appeal: 21-1532      Doc: 28         Filed: 11/21/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1532


        TRUE HOMES LLC,

                             Plaintiff - Appellant,

                      v.

        CMH MANUFACTURING, INC.; CMH HOMES, INC.,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Kenneth D. Bell, District Judge. (3:18-cv-00345-KDB-DCK)


        Submitted: November 8, 2022                                 Decided: November 21, 2022


        Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Albert P. Allan, ALLAN LAW FIRM, PLLC, Charlotte, North Carolina, for
        Appellant. John C. Neiman, Jr., Thomas W. Thagard, III, James C. Lester, C. William
        Courtney, MAYNARD COOPER & GALE P.C., Birmingham, Alabama; Anne M.
        Tompkins, CADWALADER, WICKERSHAM & TAFT LLP, Charlotte, North Carolina;
        Scott S. Brown, MIXON FIRM, LLC, Birmingham, Alabama, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1532        Doc: 28          Filed: 11/21/2022       Pg: 2 of 3




        PER CURIAM:

               True Homes, LLC (“True Homes”) appeals after a jury found Defendants CMH

        Manufacturing, Inc., and CMH Homes, Inc., not liable for infringing True Homes’

        registered trademark. At issue on appeal is a narrow evidentiary question concerning

        Defendants’ alleged use of inadmissible hearsay at trial. Finding no error, we affirm.

               “We review a trial court’s ruling on the admissibility of evidence for abuse of

        discretion.” Burgess v. Goldstein, 997 F.3d 541, 559 (4th Cir. 2021). Hearsay is a

        statement that (1) is not made “at the current trial or hearing” and (2) is “offer[ed] in

        evidence to prove the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c).

        Unless an exception applies, hearsay is inadmissible. Fed. R. Evid. 802.

               To illustrate the weakness of True Homes’ mark—“TRUE HOMES”—Defendants

        introduced nearly two dozen printouts of websites for companies using either “Tru” or

        “True” in their names. On appeal, True Homes contends that this evidence was hearsay.

        But Defendants did not present the printouts to establish the truth of any statements made

        on the websites. Rather, Defendants introduced the website evidence merely to show the

        existence of other companies using “Tru” or “True.” Doing so did not implicate the rule

        against hearsay. See Ale House Mgmt., Inc. v. Raleigh Ale House, Inc., 205 F.3d 137 (4th

        Cir. 2000) (“[T]o the extent that [the alleged infringer] relied on the fact that [the allegedly

        infringed mark] was used or ‘listed’ in public advertising or other media, the evidence was

        not presented for its truth but for the fact that it was so listed.”).




                                                        2
USCA4 Appeal: 21-1532      Doc: 28         Filed: 11/21/2022     Pg: 3 of 3




              According, we affirm the district court’s judgment. *       We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




              *
                  True Homes’ only other argument concerns a discovery order, entered by the
        magistrate judge, regarding evidence that True Homes might have used to establish
        damages. Because True Homes did not prevail on the question of liability, any issue
        relating to damages is now academic. And, in any event, True Homes waived its right to
        appellate review of this issue by neglecting to file objections to the magistrate judge’s
        ruling. Kitlinski v. U.S. Dep’t of Justice, 994 F.3d 224, 233 (4th Cir. 2021), cert. denied
        142 S. Ct. 778 (2022).

                                                    3